UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7364


LEON AARON MORRIS,

                Plaintiff - Appellant,

          v.

CHARLES E. SAMUELS, JR., Director of the Bureau of Prisons;
C. EICHENLAUB, Regional Director for the Mid-Atlantic
Regional Office; R. A. PURDUE, Warden of F.C.I. Gilmer;
JEREMIAH JOHNSTON, F.C.I. Gilmer Facility Manager; WALLY
CUTRIGHT,   F.C.I   Gilmer  Plumbing   II  Supervisor   for
“Facilities”; RODGER GREENE, F.C.I. Gilmer Plumbing I
Supervisor for “Facilities”; BRUCE MCCLUNG, Tool Room
Officer of Facilities,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00018-JPB-RWT)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Aaron Morris, Appellant Pro Se.   Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leon        Aaron     Morris     appeals       the   district       court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have        reviewed    the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court. *     Morris v. Samuels, No. 2:14-cv-00018-JPB-RWT (N.D.W. Va.

Aug. 17, 2015).              We dispense with oral argument because the

facts      and    legal     contentions       are    adequately    presented        in   the

materials         before    this     court    and    argument     would    not   aid     the

decisional process.



                                                                                 AFFIRMED




      *We deny Morris’ motion to seal his entire case (ECF No.
4), and his motions to appoint counsel on appeal. (ECF No. 17,
20).



                                               2